Citation Nr: 0611574	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  96-06 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating for 
lumbosacral strain, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an increased disability rating for 
degenerative disc disease of the cervical spine, currently 
evaluated as 20 percent disabling.  

3.  Entitlement to an increased disability rating for callous 
formation of the left foot, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to an effective date earlier than May 5, 2005 
for the grant of a 50 percent disability rating for the 
service-connected post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from December 1963 
to December 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia.  In that determination, the RO, in 
pertinent part, denied the issues of entitlement to a 
disability rating greater than 20 percent for 
service-connected lumbosacral strain, entitlement to a 
disability rating greater than 20 percent for 
service-connected degenerative disc disease of the cervical 
spine, and entitlement to disability rating greater than 
10 percent for service-connected callous formation of the 
left foot.  

During the current appeal, and specifically in September 
1999, the veteran's claims folder was transferred to the RO 
in Nashville, Tennessee due to a change in his place of 
residence.  In November 2000, the Board remanded the 
veteran's appeal to the Nashville RO for further evidentiary 
development.  Following completion of the requested 
development, the RO returned the veteran's claims folder to 
the Board.  In June 2003, the Board remanded the veteran's 
appeal to the RO, through the Appeals Management Center (AMC) 
in Washington, D.C., for compliance with the duty to notify 
and to assist provisions set forth in the Veterans Claims 
Assistance Act of 2000 (VCAA).  After completing the 
requested actions, the AMC, in November 2005, returned the 
veteran's case to the Board for further appellate review of 
the issues on appeal.  

Further review of the claims folder indicates that, in June 
2003, the Board also remanded the issue of entitlement to a 
disability rating greater than 30 percent for post-traumatic 
stress disorder (PTSD).  By a November 2005 rating action, 
the AMC awarded an increased evaluation of 50 percent, 
effective from May 2005, for this service-connected 
disability.  In a statement received at the RO in November 
2005 approximately two weeks after the November 2005 rating 
action, the veteran explained that he "agree[d] with the 
PTSD increase [which is] currently rated [as] 50% 
[disabling]."  As such, the Board finds that the veteran has 
effectively withdrawn his appeal of the claim for an 
increased evaluation for PTSD and that this issue is, 
therefore, no longer in appellate status.  See 38 C.F.R. 
§ 20.204 (2005).  (Further review of the claims folder 
indicates that the veteran has timely expressed disagreement 
with the assignment of May 2005 as the effective date for the 
grant of the 50 percent evaluation for his service-connected 
PTSD.  This matter will be discussed further in the Remand 
portion of this decision.)  

Also, in a statement received at the Board in December 2005, 
the veteran noted that he had "filed a claim for type II 
diabetes" in April 2005 but had not received a response.  A 
complete and thorough review of the claims folder indicates 
that the April 2005 document is not contained in the file and 
that the RO has not adjudicated the diabetes issue raised by 
the veteran.  The claim for service connection for type II 
diabetes mellitus, which is not inextricably intertwined with 
the current appeal, is, therefore, referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The service-connected lumbosacral strain is manifested by 
complaints of constant low back pain radiating to both lower 
extremities, with objective findings of significant 
limitation of motion of the lumbosacral spine but with no 
evidence of unfavorable ankylosis of the entire thoracolumbar 
spine.  

2.  The service-connected degenerative disc disease of the 
cervical spine is manifested by complaints of constant neck 
pain, with objective findings of significant limitation of 
motion of the cervical spine.  However, severe intervertebral 
disc syndrome with recurring attacks and intermittent relief, 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
or unfavorable ankylosis of the entire cervical spine has not 
been shown.  

3.  The service-connected callous formation of the veteran's 
left foot is manifested by complaints of pain and tenderness 
in the callous areas of this extremity and ankle stiffness 
while walking, with objective evaluation findings of some 
limitation of motion of the left ankle, mild tenderness, and 
crepitus.  However, the veteran has been consistently found 
to have a normal gait.  In addition, constant exudation or 
itching, extensive lesions, marked disfigurement, deep scars 
measuring 12 square inches (77 square centimeters), edema, 
effusion, and malunion or nonunion of the tarsal or 
metatarsal joints have not been shown.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 40 percent, but 
no higher, for the service-connected lumbosacral strain are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and 4.71a, Diagnostic Codes 5292, 5295 
(effective prior to September 26, 2003); and 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (effective since September 26, 
2003).  

2.  The criteria for a disability rating of 30 percent, but 
no higher, for the service-connected degenerative disc 
disease of the cervical spine are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, and 4.71a, 
Diagnostic Code 5290 (effective prior to September 26, 2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior to, 
and since, September 23, 2002); and 38 C.F.R. § 4.71a, 
Diagnostic Code 5237, 5243 (effective since September 26, 
2003).  

3.  The criteria for a disability rating greater than 
10 percent for the service-connected callous formation of the 
left foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7819 
(effective prior to August 30, 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805, 7819 (effective since August 30, 
2002); & 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

The VCAA, which was enacted on November 9, 2000, eliminated 
the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Since the 
enactment of the law, the VCAA has been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA and to those 
claims which were filed before the date of enactment but 
which were not yet final as of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present case, February 2004, July 2004, and November 
2004 letters, along with the January 1996 rating action, the 
February 1996 statement of the case (SOC), and the multiple 
supplemental statements of the case (SSOCs) (issued in 
September 1999, January 2003, and November 2005), informed 
the veteran of the type of evidence necessary to support the 
increased rating issues on appeal.  These documents also 
notified the veteran of the evidence of record, adjudicative 
actions taken, and the reasons and bases for the denial of 
these claims.  The February 2004, July 2004, and November 
2004 letters in particular notified the veteran that VA would 
make reasonable efforts to help him obtain necessary evidence 
with regard to his increased rating claims but that he must 
provide enough information so that the agency could request 
the relevant records.  The letters also informed the veteran 
of his opportunity to submit "any other evidence or 
information that . . . [he thought would] support . . . [his] 
claim," "any evidence in . . . [his] possession that 
pertains to . . . [his] claim," and "any evidence or 
information . . . [that he] may have pertaining to . . . 
[his] appeal."  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  

As will also be discussed below, the Board finds that the 
evidence of record supports the grants of partial increased 
ratings for the service-connected lumbosacral spine and 
cervical spine disorders.  In so finding, the Board 
acknowledges that the veteran has not been informed of the 
type of evidence necessary to establish the effective dates 
of the increased ratings awarded by this decision for his 
service-connected spinal disorders (element #5).  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506.  
Importantly, however, the veteran has been given proper VCAA 
notice of his, as well as VA's, obligations with respect to 
the crucial element of the degrees of his service-connected 
spinal disabilities (element #4).  Furthermore, in the most 
recent SSOC which was issued in November 2005, the AMC 
explained to the veteran that the effective date assigned to 
his increased rating award of 50 percent for his 
service-connected PTSD (May 5, 2005) represents "the 
earliest date upon which it can be factually ascertained that 
. . . [his] condition increased in severity and . . . [that 
he had] continuously prosecuted the claim."  While the 
increased rating claim for PTSD is no longer on appeal (due 
to the fact that the veteran expressed satisfaction with the 
grant of a 50 percent evaluation for this disability), the 
fact remains that the explanation of the effective date 
assigned to the grant of the 50 percent rating for PTSD 
informed the veteran of the general rationale used to assign 
effective dates for awards of increased ratings.  Thus, there 
is no prejudice to the veteran in the Board's considering, on 
the merits, his increased rating claims for his 
service-connected spinal disorders.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  See also Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (which holds that strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case 
because such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran).  

The Board also acknowledges that the veteran has not received 
notice of the type of evidence necessary to establish the 
effective date of his service-connected left foot disability 
on appeal (element #5).  See Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506.  However, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision of this particular increased rating claim.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As will 
be discussed below, the Board finds that the evidence of 
record does not support grant of an increased rating for the 
service-connected callous formation of the left foot.  In 
light of this denial, no effective date of the disability, 
will be assigned.  Thus, there can be no possibility of any 
prejudice to the veteran.  

Furthermore, the Court has held that VCAA notice should be 
provided to a claimant before the initial unfavorable 
decision on the claim by the agency of original jurisdiction 
(AOJ).  Pelegrini II.  See also, Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  In the present case, the February 
2004, July 2004, and November 2004 letters were furnished to 
the veteran after the agency's initial denial of the 
increased rating claims in January 1996.  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield, 
supra.  Importantly, the claimant has the right to VCAA 
content complying notice and proper subsequent VA process, 
and this notification requirement has been done, as discussed 
above.  Although the notices provided to the veteran in 
February 2004, July 2004, and November 2004 were not given 
prior to the first adjudication of the increased rating 
issues on appeal, the content of the notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and, after the notice was provided, the case was 
readjudicated in November 2005.  Moreover, the veteran is 
represented and has been provided with every opportunity to 
submit evidence and argument in support of his increased 
rating claims and to respond to VA notices.  In fact, after 
receipt of the November 2005 SSOC, the veteran responded that 
he had no additional information to submit.  Therefore, the 
Board finds that to decide these increased rating issues at 
this time would not be prejudicial to the veteran.  Neither 
the veteran nor his representative has argued otherwise.  See 
Mayfield, supra.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the increased 
rating claims on appeal.  All relevant treatment records 
adequately identified by the veteran have been obtained and 
associated with his claims folder.  Further, the veteran has 
been accorded multiple pertinent VA examinations.  
Accordingly, the Board finds that VA has satisfied its duties 
to notify and to assist the veteran in the development of his 
increased rating claims.  The Board will proceed, therefore, 
to adjudicate the increased rating issues on appeal based 
upon the evidence currently of record.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Pelegrini II; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

II.  Increased Schedular Rating Claims

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2005).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2005).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2005).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2005).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  

A.  Lumbosacral Strain

Initially, by a February 1988 rating action in the present 
case, the Atlanta RO granted service connection, and assigned 
a 10 percent disability evaluation effective from October 
1987, for lumbosacral strain.  According to the rating 
decision, service medical records document trauma to the 
veteran's low back which caused lumbosacral strain with 
recurrent symptomatology that, in turn, resulted in placement 
on limited duty profile.  A VA general medical examination 
conducted in January 1988 demonstrated exaggerated lumbar 
lordosis, limitation of motion, and radiographic evidence of 
degenerative disc disease at the L4-L5 level with associated 
spondylolysis.  The examiner diagnosed service lumbar strain 
with restricted mobility as well as L4-L5 degenerative disc 
disease with spondylolysis.  

By a May 1991 rating action, the Atlanta RO awarded an 
increased evaluation of 20 percent, effective from October 
1987, for the service-connected lumbosacral strain.  A VA 
orthopedic examination conducted in December 1990 
demonstrated slight limitation of motion of the lumbar spine 
with muscle spasm.  This service-connected disability remains 
evaluated as 20 percent disabling.  

Initially, the Board notes that the schedular criteria by 
which orthopedic disabilities of the spine are rated changed 
during the pendency of the appeal.  Specifically, on 
September 23, 2002, a change to a particular diagnostic code 
(5293) was made effective.  See 67 Fed. Reg. 54,345-54,349 
(August 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5293).  Further, on September 26, 2003, changes in all 
spinal rating criteria became effective.  See 68 Fed. Reg. 
51,454-51,458 (August 27, 2003) (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243).  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  

According to the old applicable diagnostic code, evidence of 
moderate limitation of motion of the lumbar spine warrants 
the assignment of a 20 percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  The highest evaluation 
allowable pursuant to this Diagnostic Code, 40 percent, 
necessitates evidence of severe limitation of motion of the 
lumbar spine.  Id.  

Pursuant to Diagnostic Code 5295, evidence of lumbosacral 
strain resulting in muscle spasm on extreme forward bending 
and loss of lateral spine motion and loss of unilateral spine 
motion in the standing position warrants a 20 percent 
disability evaluation.  38 C.F.R. § 4.71, Diagnostic 
Code 5295.  Severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion warrants 
the assignment of a 40 percent disability rating.  Id.  

According to the additional new relevant rating criteria 
effective from September 26, 2003 regarding lumbosacral 
strain, a 20 percent disability rating requires evidence of 
forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71a, Diagnostic Code 5237.  A 40 percent 
disability rating necessitates evidence of forward flexion of 
thoracolumbar spine of 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  Id.  A 
50 percent disability rating necessitates evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  Id.  
The highest disability evaluation allowable under this 
Diagnostic Code, 100 percent, requires evidence of 
unfavorable ankylosis of the entire spine.  Id.  

The Board acknowledges that multiple private medical records 
received during the current appeal indicate that the veteran 
injured his back at work in January 1985 and April 1985.  
Specifically, in a May 1985 letter, a private physician noted 
that he had treated the veteran for complaints of low back 
pain with radiation into both buttocks and into the back of 
both legs after the veteran had lifted spark plugs at work in 
January and April 1985.  A physical examination conducted on 
the veteran's low back in May 1985 demonstrated mild muscle 
spasm in the lumbar region.  The treating physician provided 
an impression of diffuse musculofibrositis.  Computed 
tomography completed on the veteran's lumbar spine in August 
1985 reflected an essentially normal lumbar spine with the 
exception of mild to moderate bulging of the annulus fibrosus 
at L5-S1, mildly indenting of the anterior margin of the 
thecal sac, and minimal displacement of the S1 nerve roots 
(greater on the right side than the left side).  

Pertinent regulation provides that, with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005) (emphasis 
added).  Importantly, in the present case, in December 2002, 
a VA physician reviewed the veteran's claims folder 
(including, in pertinent part, his service, and post-service, 
medical records).  Following a careful review of these 
documents, the VA doctor found "no way by which one can 
apportion which of . . . [the veteran's] back problems are 
related to the old injury in the service and which would have 
been related to the on-the-job injury . . . without resorting 
to mere conjecture and speculation."  Additionally, at an 
April 2005 VA spine examination, the examiner concluded that 
the veteran's current back symptomatology (which includes 
limitation of motion and muscle spasm) "is related to the 
events described while in the military."  Based on these 
medical opinions, the Board will proceed to determine whether 
the veteran's lumbar spine pathology supports an increased 
rating for his service-connected lumbosacral strain without 
attempting to establish which symptoms are associated with 
this service-connected lumbosacral strain and which symptoms 
are the result of his post-service back injuries.  See 
38 C.F.R. § 3.303(b).  

Throughout the current appeal, the veteran has described a 
significant worsening of his low back pain.  He maintains 
that his low back pain, which is burning and sharp in nature, 
has now become constant.  Physical examination of the 
veteran's low back demonstrates normal posture and gait, mild 
tenderness, flexion to 60 degrees, extension to 15 degrees, 
lateral flexion to 20 degrees bilaterally, lateral rotation 
to 30 degrees bilaterally, muscle spasm and pain with 
movement, 5/5 muscle strength in the lower extremities, 
normal sensation, 2+ reflexes, and a negative Lashgue's sign.  
Multiple X-rays taken of the veteran's lumbosacral spine 
during the current appeal reflect degenerative disc disease 
at the L4-L5 and L5-S1 levels.  Pertinent diagnoses include 
lumbar spondylosis, lumbar degenerative disc disease, and 
chronic low back pain.  

At a VA spine examination conducted in April 2005, the 
examiner described the limitation of motion of the veteran's 
lumbar spine as significant.  As such, the Board finds that 
an increased evaluation of 40 percent is warranted for the 
veteran's service-connected lumbosacral strain, based upon 
the old pertinent rating criteria.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (which stipulates that a 40 percent 
rating is warranted with evidence of severe limitation of 
motion of the lumbar spine).  

However, an evaluation greater than 40 percent for the 
veteran's service-connected lumbosacral strain is not 
warranted, under either the old, or the new, rating criteria.  
In this regard, the Board notes that a 40 percent disability 
rating is the highest evaluation which may be awarded under 
Diagnostic Code 5295, which rates impairment resulting from 
lumbosacral strain.  See 38 C.F.R. § 4.71, Diagnostic 
Code 5295.  Furthermore, unfavorable ankylosis of the entire 
thoracolumbar spine has not been shown.  Thus, a rating 
greater than the 40 percent evaluation granted by this 
decision for the service-connected lumbosacral strain may not 
be awarded pursuant to the new rating criteria.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (which stipulates 
that a 50 percent disability rating for lumbosacral strain 
necessitates evidence of unfavorable ankylosis of the entire 
thoracolumbar spine).  

The Board acknowledges that, with increasing levels of pain, 
concomitantly increasing degrees of muscle spasm, weakness, 
atrophy, inability to function, and the like, are expected.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  In the present case, 
the veteran has complained of constant low back pain which 
radiates to his legs and which causes difficulty standing and 
an inability to perform activities of daily living.  In 
addition, he has described occasional flare-ups with 
precipitating factors such as activity and with no relieving 
factors other than rest.  He has also reported an inability 
to perform activities of daily living, fatigability, 
limitation of repetition, and lack of endurance.  In this 
regard, the Board notes that fatigue with movement, as well 
as muscle spasm and pain with movement, have been shown on 
physical examination.  Importantly, however, the veteran has 
been found to have normal posture and gait, only mild 
tenderness of his lumbar spine, and 5/5 muscle strength in 
his lower extremities.  Also, pertinent medical records 
received during the current appeal reflect only periodic 
outpatient treatment for complaints of low back pain and no 
episodes of inpatient medical care for such symptomatology.  
Treatment has simply involved stretching exercises, 
Ibuprofen, and Tylenol.  Thus, as only essentially mild 
functional impairment associated with the service-connected 
lumbosacral strain has been found, the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59 do not provide a basis for the 
assigning of a rating greater than the 40 percent evaluation 
awarded for this disability by the current decision.  See 
also, DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Consequently, as the veteran has been shown to have 
significant limitation of motion of his lumbar spine, an 
increased disability rating of 40 percent is warranted for 
his service-connected lumbosacral strain.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (effective prior to 
September 26, 2003).  However, for the reasons discussed 
herein, a basis upon which to assign a schedular evaluation 
greater than the 40 percent awarded by the current decision 
for the service-connected lumbosacral strain (under either 
the old, or new, rating criteria) has not been received.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (effective prior to 
September 26, 2003) and 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (effective since September 26, 2003).  Thus, the 
issue of entitlement to a disability rating greater than the 
40 percent awarded for the service-connected low back 
disability by this decision must be denied.  

B.  Degenerative Disc Disease Of The Cervical Spine

Initially, by the February 1988 rating action, the Atlanta RO 
granted service connection, and assigned a noncompensable 
disability evaluation effective from October 1987, for 
cervical strain.  According to the rating decision, service 
medical records do not reflect trauma to the veteran's neck.  
The January 1988 VA general medical examination demonstrated 
restricted range of motion of the cervical spine.  The 
examiner diagnosed service cervical strain with restricted 
mobility.  

By a July 1989 rating action, the Atlanta RO redefined the 
veteran's service-connected cervical spine disorder as 
degenerative disc disease of the cervical spine with a 
history of cervical strain and limitation of motion.  In 
addition, the Atlanta RO awarded a compensable evaluation of 
10 percent, effective from November 1988, for this 
service-connected disability.  X-rays taken of the veteran's 
cervical spine in January 1989 showed degenerative disc 
disease with osteophytes and no foraminal narrowing at C5-C6.  
A VA general medical examination conducted at that time 
resulted in a diagnosis of cervical radiculopathy secondary 
to degenerative joint disease.  

By a February 1994 rating action, the RO awarded an increased 
evaluation of 20 percent for the veteran's service-connected 
cervical spine disability, effective from September 1991.  An 
April 1992 VA examination demonstrated intervertebral disc 
syndrome with mild to moderate limitation of motion of the 
cervical spine.  X-rays taken of the veteran's cervical spine 
had shown minimal degenerative disc disease.  This 
service-connected disability remains evaluated as 20 percent 
disabling.  

As the Board has discussed in this decision, the schedular 
criteria by which orthopedic disabilities of the spine are 
rated changed during the pendency of the appeal.  
Specifically, on September 23, 2002, a change to a particular 
diagnostic code (5293) was made effective.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002) (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5293).  Further, on September 26, 
2003, changes in all spinal rating criteria became effective.  
See 68 Fed. Reg. 51,454-51,458 (August 27, 2003) (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  

According to the old applicable diagnostic code, evidence of 
moderate limitation of motion of the cervical spine warrants 
the assignment of a 20 percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290.  The highest evaluation 
allowable pursuant to this Diagnostic Code, 30 percent, 
necessitates evidence of severe limitation of motion of the 
lumbar spine.  Id.  

Also according to the former applicable diagnostic code, 
evidence of moderate impairment resulting from intervertebral 
disc syndrome with recurring attacks is necessary for the 
assignment of a 20 percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective prior to 
September 23, 2002).  The next higher evaluation of 
40 percent requires evidence of severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  Id.  
The highest rating allowable under this Code, 60 percent, 
requires evidence of pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc with little intermittent 
relief.  Id.  

According to the new rating criteria, evidence of 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
is required for a 20 percent evaluation, based upon 
impairment resulting from intervertebral disc syndrome.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective from 
September 23, 2002).  See also, 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (which incorporates those initial changes into the 
change in all spinal rating criteria which became effective 
on September 26, 2003).  Evidence of incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months is necessary for the next 
higher evaluation of 40 percent.  Id.  The highest rating 
allowable under this Code, 60 percent, requires evidence of 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Id.  An incapacitating 
episode is defined as a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Note 1 following Diagnostic Code 5293 
(effective from September 23, 2002).  See also, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (which incorporates those 
initial changes into the change in all spinal rating criteria 
which became effective on September 26, 2003).  

Further, according to the new rating criteria which evaluates 
impairment resulting from cervical strain, a 20 percent 
requires evidence of forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237.  A 30 percent disability evaluation 
necessitates evidence of forward flexion of the cervical 
spine of 15 degrees or less or favorable ankylosis of the 
entire cervical spine.  Id.  The next higher rating of 
40 percent requires evidence of unfavorable ankylosis of the 
entire cervical spine.  Id.  The highest disability 
evaluation allowable under this Diagnostic Code, 100 percent, 
requires evidence of unfavorable ankylosis of the entire 
spine.  Id.  

The Board acknowledges that multiple private medical records 
received during the current appeal indicate that the veteran 
injured his back at work in January 1985 and April 1985.  
Specifically, in a May 1985 letter, a private physician noted 
that he had treated the veteran for complaints of neck pain 
with radiation into his left shoulder, a burning pain down 
his left arm, and a tingling sensation in the third and 
fourth fingers of his left hand after having lift spark plugs 
at work in January and April 1985.  A physical examination 
conducted on the veteran's neck in May 1985 demonstrated mild 
muscle spasm in the cervical region.  The treating physician 
provided an impression of diffuse musculofibrositis.  A June 
1986 nerve conduction study of the veteran's left median 
nerve was normal.  However, electromyograph testing of his 
left upper extremity completed at that time was abnormal in 
the C6 distribution.  Subsequent specialized testing 
conducted on the veteran's cervical spine between 1986 and 
1988 confirmed findings of hypertrophic degenerative disc 
disease (which was also described as mild cervical 
spondylosis) at the C5-C6 level.  

Pertinent regulation provides that, with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005) (emphasis 
added).  Importantly, in the present case, in December 2002, 
a VA physician reviewed the veteran's claims folder 
(including, in pertinent part, his service, and post-service, 
medical records).  Following a careful review of these 
documents, the VA doctor found "no way by which one can 
apportion which of . . . [the veteran's] neck problems are 
related to the old injury in the service and which would have 
been related to the on-the-job injury . . . without resorting 
to mere conjecture and speculation."  Additionally, at an 
April 2005 VA spine examination, the examiner concluded that 
the veteran's current neck symptomatology (which includes 
limitation of motion and muscle spasm) "is related to the 
events described while in the military."  Based on these 
medical opinions, the Board will proceed to determine whether 
the veteran's cervical spine pathology supports an increased 
rating for the service-connected degenerative disc disease of 
his cervical spine without attempting to establish which 
symptoms are associated with this service-connected cervical 
spine disability and which symptoms are the result of his 
post-service neck injuries.  See 38 C.F.R. § 3.303(b).  

Throughout the current appeal, the veteran has described a 
significant worsening of his neck pain (which is now 
constant), particularly with activities such as lifting.  In 
addition, he has complained of having difficulty driving, 
numbness in his fingers, occasional radiculopathy in both of 
his upper extremities, and weakness in both of his hands.  
Physical examination of the veteran's neck demonstrates 
normal posture, flexion to 45 degrees, extension to 
10 degrees, lateral flexion to 15 degrees bilaterally, 
lateral rotation to 15 degrees bilaterally, muscle spasm and 
pain with movement, 5/5 muscle strength in the upper 
extremities, normal sensation, 2+ reflexes, and a negative 
Lashgue's sign.  Multiple X-rays taken of the veteran's 
cervical spine during the current appeal reflect spondylosis 
and degenerative disease.  Pertinent diagnoses include 
cervical spondylosis, cervical degenerative disc disease, and 
chronic neck pain.  

At a VA spine examination conducted in April 2005, the 
examiner described the limitation of motion of the veteran's 
cervical spine as significant.  As such, the Board finds that 
an increased evaluation of 30 percent is warranted for the 
service-connected degenerative disc disease of the veteran's 
cervical spine, based upon the old pertinent rating criteria.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5290 (which stipulates 
that a 30 percent rating is warranted with evidence of severe 
limitation of motion of the cervical spine).  

However, an evaluation greater than 30 percent for the 
service-connected degenerative disc disease of the veteran's 
cervical spine is not warranted, under either the old, or the 
new, rating criteria.  Pertinent medical records received 
during the current appeal reflect only periodic outpatient 
treatment for complaints of neck pain and no episodes of 
inpatient medical care for such symptomatology.  Treatment 
has simply involved cervical traction, Ibuprofen, and 
Tylenol.  In addition, at the most recent VA spine 
examination, which was conducted in April 2005, the veteran 
did not describe any incapacitating episodes in the past 
12 months.  Based on these findings, the Board concludes that 
a 40 percent evaluation is not warranted under either the 
old, or new, rating criteria.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective prior to September 23, 2002) 
(which requires evidence of severe intervertebral disc 
syndrome with recurring attacks and intermittent relief for 
the assignment of a 40 percent evaluation).  See also 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective from 
September 23, 2002) and 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (effective from September 26, 2003) (which require 
evidence of incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months for the grant of a 40 percent evaluation).  

Furthermore, the claims folder contains no competent evidence 
of unfavorable ankylosis of the veteran's entire cervical 
spine.  Thus, a 40 percent evaluation, based upon impairment 
resulting from cervical strain (pursuant to the new rating 
criteria) is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237.  

The Board acknowledges that, with increasing levels of pain, 
concomitantly increasing degrees of muscle spasm, weakness, 
atrophy, inability to function, and the like, are expected.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  In the present case, 
the veteran has complained of a significant worsening of his 
neck pain (which is now constant), particularly with 
activities such as lifting; difficulty driving; numbness in 
his fingers; occasional radiculopathy in both of his upper 
extremities; and weakness in both of his hands.  In addition, 
he has described occasional flare-ups with precipitating 
factors such as activity and with no relieving factors other 
than rest.  He has also reported having an inability to 
perform activities of daily living, fatigability, limitation 
of repetition, and lack of endurance.  In this regard, the 
Board notes that fatigue with movement, as well as muscle 
spasm and pain with movement, have been shown on physical 
examination.  Importantly, however, the veteran has been 
found to have normal posture and 5/5 muscle strength in his 
upper extremities.  Also, pertinent medical records received 
during the current appeal reflect only periodic outpatient 
treatment for complaints of neck pain and no episodes of 
inpatient medical care for such symptomatology.  Treatment 
has simply involved cervical traction, Ibuprofen, and 
Tylenol.  Thus, as only essentially mild functional 
impairment associated with the service-connected degenerative 
disc disease of the cervical spine has been found, the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 do not provide a 
basis for the assigning of a rating greater than the 
30 percent evaluation awarded for this disability by the 
current decision.  See also, DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Consequently, as the veteran has been shown to have 
significant limitation of motion of his cervical spine, an 
increased disability rating of 30 percent is warranted for 
his service-connected degenerative disc disease of the 
cervical spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5290 
(effective prior to September 26, 2003).  However, for the 
reasons discussed herein, a basis upon which to assign a 
schedular evaluation greater than the 30 percent awarded by 
the current decision for the service-connected degenerative 
disc disease of the cervical spine (under either the old, or 
new, rating criteria) has not been received.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective prior to, and since, 
September 23, 2002); and 38 C.F.R. § 4.71a, Diagnostic 
Code 5237, 5243 (effective since September 26, 2003).  

C.  Callous Formation Of The Left Foot

Initially, by the February 1988 rating action, the Atlanta RO 
granted service connection, and assigned a noncompensable 
disability evaluation effective from October 1987, for 
callous formation of the left solar foot.  According to this 
rating decision, service medical records do not reflect a 
skin condition of the veteran's feet, and, in fact, both the 
veteran's feet and skin were found to be normal at the 
separation examination.  The January 1988 VA general medical 
examination demonstrated the presence of a rather heavy 
callus formation (measuring approximately one inch in 
diameter) at the distal third of the metatarsal head of the 
solar aspect of the left foot; self-pairing; and a meniscoid 
rim of callus in the medial great toe and the medial left 
fore, and ball of the, foot.  These callus formations were 
somewhat tender to pressure.  The examiner diagnosed a callus 
formation on the left solar foot.  

An October 1988 rating action proposed to sever service 
connection for callous formation of the left foot due to the 
absence of pertinent findings in the service medical records.  
Thereafter, in September 1990, the Board awarded a 
compensable evaluation of 10 percent for the 
service-connected callous formation of the left foot.  By a 
May 1991 rating action, the Atlanta RO severed service 
connection for callous formation on the veteran's left foot.  
In September 1991, the Board remanded the issue of 
entitlement to restoration of service connection for callous 
formation of the left foot for further evidentiary 
development, to include a request to conduct an exhaustive 
search to locate the veteran's missing service medical 
records.  In a February 1994 rating action, the Atlanta RO 
acknowledged that it was unable to locate the veteran's 
service medical records.  In light of the appellant's status 
as a combat veteran, the Atlanta RO restored service 
connection for callous formation of the left foot and granted 
a compensable evaluation of 10 percent (in accordance with 
the Board's September 1990 decision), effective from October 
1987.  This service-connected disability remains evaluated as 
10 percent disabling.  

In the present case, the RO has evaluated the 
service-connected callous formation of the veteran's left 
foot, by analogy, to impairment resulting from a benign skin 
growth and a scar.  In this regard, the Board notes that the 
schedular criteria by which dermatological disorders are 
rated changed during the pendency of his appeal.  See 67 Fed. 
Reg. 49590-49599 (July 31, 2002) (effective August 30, 2002) 
codified at 38 C.F.R. § 4.118 (2005).  

As the Board has discussed in this decision, the VA General 
Counsel has held that where a law or regulation changes 
during the pendency of a claim for increased rating, the 
Board should first determine whether application of the 
revised version would produce retroactive results.  In 
particular, a new rule may not extinguish any rights or 
benefits the claimant had prior to enactment of the new rule.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the 
revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  

According to the old relevant rating criteria, new benign 
skin growths will be rated, by analogy, as eczema, dependent 
upon the location, extent, and repugnant or otherwise 
disabling character of manifestations.  38 C.F.R. § 4.118, 
Diagnostic Code 7819 (effective prior to August 30, 2002).  
The old relevant rating criteria which evaluates impairment 
resulting from eczema stipulates that evidence of 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area, warrants a compensable evaluation 
of 10 percent.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(effective prior to August 30, 2002).  The next higher rating 
of 30 percent requires evidence of constant exudation or 
itching, extensive lesions, or marked disfigurement.  Id.  
The highest evaluation allowable under this diagnostic code, 
50 percent, necessitates evidence of ulceration, extensive 
exfoliation, or crusting, and systemic or nervous 
manifestations or exceptional repugnance.  Id.  Additionally, 
the old rating criteria stipulates that evidence of a 
superficial scar which is tender and painful on objective 
demonstration will result in the assignment of a 10 percent 
disability evaluation.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (effective prior to August 30, 2002).  

According to the revised pertinent rating criteria, evidence 
of benign skin neoplasms are evaluated as scars (under 
Diagnostic Codes 7801, 7802, 7803, 7804, or 7805) or as 
impairment of function.  38 C.F.R. § 4.118, Diagnostic 
Code 7819 (2005).  Specifically, the new rating criteria 
provides that scars on the body in areas other than the head, 
face, or neck which are deep or cause limited motion may 
received compensable evaluations.  In particular, such a scar 
which exceeds 6 square inches (39 square centimeters) 
warrants a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic 
Code 7801 (2005).  A scar which limits motion and which 
exceeds 12 square inches (77 square centimeters) will result 
in the assignment of a 20 percent disability evaluation.  Id.  
A scar which limits motion and which exceeds 72 square inches 
(465 square centimeters) warrants the award of a 30 percent 
disability rating.  Id.  A scar which limits motion and which 
exceeds 144 square inches (929 square centimeters) will 
result in the grant of a 40 percent disability evaluation.  
Id.  Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  38 C.F.R. § 4.118, 
Note 1 following Diagnostic Code 7801 (2005).  A deep scar is 
one associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Note 2 following Diagnostic Code 7801 (2005).  

Further, evidence that scars on parts of the body other than 
the head, face, or neck are superficial and do not cause 
limited motion will result in the assignment of a 10 percent 
evaluation if the area covered by such a scar is 144 square 
inches (929 square centimeters) or greater.  38 C.F.R. 
§ 4.118, Diagnostic Code 7802 (2005).  Scars in widely 
separated areas, as on two or more extremities or on anterior 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  38 C.F.R. § 4.118, Note 1 following Diagnostic 
Code 7802 (2005).  A superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, 
Note 2 following Diagnostic Code 7802 (2005).  

A superficial scar which is unstable will result in the grant 
of a 10 percent disability rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2005).  An unstable scar is one where, 
for any reason, there is frequent loss of covering of the 
skin over the scar.  38 C.F.R. § 4.118, Note 1 following 
Diagnostic Code 7803 (2005).  A superficial scar is one not 
associated with the underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Note 2 following Diagnostic Code 7803 (2005).  

Also, evidence of a superficial scar which is painful on 
examination will result in the assignment of a 10 percent 
disability evaluation.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2004).  A superficial scar is one not associated 
with the underlying soft tissue damage.  38 C.F.R. § 4.118, 
Note 1 following Diagnostic Code 7804 (2004).  In addition, 
the new rating criteria continue to provide for evaluation of 
other scars based upon the limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2005).  

As this discussion indicates, many of the applicable 
diagnostic codes which have been used to evaluate the 
service-connected callous formation of the veteran's left 
foot (under either the old or new dermatological rating 
criteria) stipulate that the highest allowable evaluation for 
such a disorder is 10 percent.  As the Board has noted, the 
service-connected callous formation of the veteran's left 
foot is currently evaluated as 10 percent disabling.  The 
only circumstances, therefore, in which the veteran may 
receive a disability evaluation greater than the current 
10 percent rating for his service-connected left foot 
disability (based upon impairment resulting from scars) will 
be with evidence of constant exudation or itching, extensive 
lesions, or marked disfigurement; evidence of scars in areas 
other than the head, face, or neck which are deep or cause 
limited motion and which exceed 12 square inches (77 square 
centimeters); or evidence of marked limitation of motion of 
the left ankle.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 
(effective prior to August 30, 2002), (which stipulates that 
evidence of constant exudation or itching, extensive lesions, 
or marked disfigurement supports the grant of a 30 percent 
evaluation); 38 C.F.R. § 4.118, Diagnostic Code 7801 (2005) 
(which stipulates that evidence of scars in areas other than 
the head, face, or neck which are deep or cause limited 
motion and which exceed 12 square inches (77 square 
centimeters) will result in the assignment of a 20 percent 
disability evaluation); 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2005) (which stipulates that a scar may be 
evaluated based upon impairment of function of the affected 
part); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2005) (which 
stipulates that evidence of marked limitation of motion of 
the ankle warrants a 20 percent rating); & 38 C.F.R. § 4.71a, 
Plate II (2005) (regarding the ranges of motion of the ankle 
joint).  

Competent evidence of record does not support a finding of 
any of these circumstances.  In particular, physical 
examination of the veteran's left foot has reflected the 
presence of a flat and very tender callous (measuring 
one-and-a-half centimeters by two centimeters) between the 
3rd and 4th digits; a slightly raised callous (measuring 
one-and-a-half centimeters by three-quarters centimeters) 
between the distal interphalangeal and 
metacarpointerphalangeal joints along the medial aspect of 
the great toe; a callous (measuring one-and-a-half 
centimeters by one-half centimeters) along the medial aspect 
of the proximal interphalangeal joint of the great toe; and a 
flat callous (measuring three-quarters centimeters by one 
centimeter) along the dorsum of the 5th digit.  All of these 
callosities have been found to be thick, with no 
inflammation, ulceration or other skin breakdown, coolness, 
redness, or heat.  The following ranges of motion were shown 
in the veteran's left ankle:  zero to 15 degrees of 
dorsiflexion and zero to 30 degrees of plantar flexion.  

Clearly, although the veteran has multiple callouses on his 
left foot, these abnormalities are not manifested by constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  Further, the callous formations on the 
veteran's left foot have not been shown to be deep and, most 
importantly, do not measure 12 square inches (77 square 
centimeters).  Although the veteran exhibited some limitation 
of motion of his left ankle, marked limitation of motion of 
this joint has not been shown.  Without evidence of constant 
exudation or itching, extensive lesions, or marked 
disfigurement, an increased rating of 30 percent, pursuant to 
the old dermatological rating criteria, is not warranted.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (effective prior to 
August 30, 2002).  Furthermore, without evidence of scars in 
areas other than the head, face, or neck which exceed 
12 square inches (77 square centimeters), an increased 
evaluation of 20 percent, pursuant to the new dermatological 
rating criteria, may not be assigned.  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2005).  Also, without evidence of 
marked limitation of motion of the left ankle, an increased 
evaluation of 20 percent, pursuant to the new rating 
criteria, may not be assigned.  38 C.F.R. § 4.118, Diagnostic 
Code 7805; § 4.71a, Diagnostic Code 5271; & Plate II (2005).  

In evaluating the service-connected callous formation on the 
veteran's left foot, the Board has also considered Diagnostic 
Code 5284, which rates impairment resulting from other foot 
injuries.  According to this diagnostic code, evidence of a 
moderate residuals of a foot injury warrants the assignment 
of a 10 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2005).  The next higher evaluation of 
20 percent requires evidence of moderately severe residuals 
of a foot injury.  Id.  The highest rating allowable pursuant 
to this diagnostic code, 30 percent, requires evidence of 
severe residuals of a foot injury.  Id.  Actual loss of use 
of the foot will be evaluated as 40 percent disabling.  
38 C.F.R. § 4.71a, Note following Diagnostic Code 5284 
(2005).  

Review of the numerous medical records which were received 
during the current appeal indicate that the veteran has 
received only very sporadic outpatient treatment for the 
service-connected callous formation on his left foot.  
Furthermore, VA examinations which have been conducted during 
the current appeal have provided relatively negative 
objective findings.  In particular, although some limitation 
of motion of the veteran's left ankle (dorsiflexion of the 
left ankle to 15 degrees and plantar flexion of the left 
ankle to 30 degrees), mild tenderness, and crepitus has been 
shown, multiple physical evaluations conducted on the 
veteran's left foot have also demonstrated a normal gait and 
no edema, effusion, or malunion or nonunion of the tarsal or 
metatarsal joints.  See 38 C.F.R. § 4.71a, Plate II.  This 
relatively negative symptomatology does not support of 
finding of moderately severe residuals of a foot injury.  As 
such, an increased rating of 20 percent, based upon 
impairment resulting from a foot injury, is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2005).  

The Board acknowledges that, with increasing levels of pain, 
concomitantly increasing degrees of muscle spasm, weakness, 
atrophy, inability to function, and the like, are expected.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  In the present case, 
the veteran has complained of pain and tenderness in the 
callous areas of his left foot as well as ankle stiffness 
while walking.  As the Board has noted, physical examinations 
of the veteran's left foot have shown some limitation of 
motion, mild tenderness, and crepitus.  

Importantly, however, the veteran has also denied 
experiencing any limited or abnormal motion, swelling, 
weakness, fatigability, lack of endurance as a result of the 
service-connected callous formation on his left foot.  In 
addition, physical examinations have confirmed the absence of 
fatigability, instability, muscle atrophy, and painful 
motion.  Thus, as no functional impairment associated with 
the service-connected callous formation of the veteran's left 
foot has been found, the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59 do not provide a basis for the assigning of a 
disability rating greater than the currently assigned 
evaluation of 10 percent.  See also, DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

Under these circumstances, therefore, the Board finds that a 
basis upon which to assign a disability rating greater than 
the currently assigned evaluation of 10 percent for the 
service-connected callous formation of the left foot has not 
been received.  The veteran's appeal regarding this claim 
must, then, be denied.  

III.  Extraschedular Consideration

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence indicating that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  In the present 
case, the veteran has asserted that his multiple medical 
problems, including his back and foot disabilities, have 
rendered him unable to work.  However, at a recent VA 
psychiatric examination conducted in May 2005, the veteran 
admitted that he left his last long-term employment (as a 
state administrator) due to his alcohol and drug abuse and 
that, since then, he has been unable to maintain gainful 
employment for more than 15 months.  Importantly, the facts 
of this case do not show that any of the service-connected 
disabilities on appeal (including the service-connected 
lumbosacral strain, the service-connected degenerative disc 
disease of the veteran's cervical spine, and the 
service-connected callous formation of his left foot) has 
resulted in marked interference with his employment or 
require frequent periods of hospitalization.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
any of the service-connected disabilities on appeal 
(including the service-connected lumbosacral strain, the 
service-connected degenerative disc disease of the veteran's 
cervical spine, or the service-connected callous formation of 
his left foot) has resulted in unusual disability or 
impairment that renders the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

A disability rating of 40 percent for the service-connected 
lumbosacral strain is granted, subject to the regulations 
governing the award of monetary benefits.  

A disability rating of 30 percent for the service-connected 
degenerative disc disease of the cervical spine is granted, 
subject to the regulations governing the award of monetary 
benefits.  

A disability rating greater than 10 percent for the 
service-connected callous formation of the left foot is 
denied.  


REMAND

By a November 2005 rating action, the Appeals Management 
Center Resource Unit in Bay Pines, Florida awarded an 
increased evaluation of 50 percent for the veteran's 
service-connected PTSD, effective from May 5, 2005.  In a 
statement received at the Board in December 2005, the veteran 
explained that he "disagree[d] with . . . [the] effective 
date on PTSD [of] 05/01/05" and that he is "requesting an 
earlier effective date."  The veteran noted his "appeal 
date" of 1996.  

A review of the claims folder indicates that an SOC regarding 
this earlier effective date issue has not been furnished.  As 
such, a remand is required to accord the RO an opportunity to 
furnish the veteran and his representative an SOC concerning 
this claim.  See, Manlincon v. West, 12 Vet. App. 328 (1999).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

The RO should furnish the veteran an SOC 
regarding the issue of entitlement to an 
effective date earlier than May 5, 2005, 
for the grant of an increased disability 
rating of 50 percent for the 
service-connected PTSD.  In addition, the 
RO should inform the veteran of the 
requirements necessary to perfect an 
appeal.  38 C.F.R. § 19.26 (2005).  If 
and only if the veteran perfects his 
appeal by timely submitting a substantive 
appeal, should this issue be returned to 
the Board for further appellate review.  

No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


